—Proceeding pursuant to CPLR *831article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review, inter alia, a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of violating various prison disciplinary rules, including possessing a weapon, making threats and disobeying a direct order. Based upon the recommendation in the disciplinary determination, the Time Allowance Committee (hereinafter Committee) withheld six months of petitioner’s good time credit. Petitioner challenges his detention at the correctional facility as improper, contending that he was not afforded an opportunity to be heard before the Committee and that the disciplinary determination upon which the Committee relied was not supported by substantial evidence.
Initially, we note that because petitioner was conditionally released on February 5, 1999, the challenge to the procedural irregularities in connection with his loss of good time is moot (see generally, Matter of Alstranner v Selsky, 238 AD2d 658; Matter of Santos v Coughlin, 201 AD2d 849, 850). With respect to his challenge to the disciplinary determination, however, although petitioner has been released from custody, this issue cannot be considered moot as “petitioner is entitled to have an institutional record free from improperly obtained findings of disciplinary rule violations” (Matter of Grant v Senkowski, 146 AD2d 948, 949; see, Matter of Crosson v Coughlin, 197 AD2d 864, 865). Nevertheless, the detailed misbehavior report and corroborating testimony presented at the disciplinary hearing provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966).
Mercure, J. P., Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.